489 F.2d 731
85 L.R.R.M. (BNA) 2242, 73 Lab.Cas.  P 14,299
Thomas ALFIERI, Appellant,v.GENERAL MOTORS CORPORATION, Appellee.
No. 103, Docket 73-1833.
United States Court of Appeals, Second Circuit.
Argued Dec. 3, 1973.Decided Dec. 7, 1973.

James C. Heaney, Buffalo, N.Y., for appellant.
Arnold Weiss, Buffalo, N.Y.  (Raichle, Banning, Weiss & Halpern, Buffalo, N.Y., on the brief), for appellee.
Before WATERMAN and FEINBERG, Circuit Judges, and GURFEIN, District judge.
PER CURIAM:


1
Thomas Alfieri appeals from an order of the United States District Court for the Western District of New York, John T. Curtin, J., granting summary judgment for defendant General Motors Corporation and dismissing Alfieri's complaint, which sought restoration of employment benefits for the 18 months during which he alleges he was wrongfully denied reemployment.  We affirm, substantially for the reasons given in Judge Curtin's opinion.  367 F. Supp. 1393 (W.D.N.Y.1973).


2
---------------



1 Of the United States District Court for the Southern District of New York, sitting by designation.